Motion to reverse a decision of Grimke, J., in Abbeville district. Action on a written agreement, in the form of u bond, but not sealed, conditioned to convey land. Tender of titles pleaded. Verdict for plaintiff-.
At the next term after the verdict the plaintiff moved to execute a writ of enquiry of damages, pursuant to notice to defendant's attorney, before the meeting of court, and for leave to place the cause on the docket of writs of enquiry, which the judge refused.
Motion to reverse the decision of the District Court; all the judges, except Bay, J., who was absent, granted the motion.
This was not a bond conditioned for the performance of covenants. The verdict was not, of course, for the penalty, as in cases of debt on bond. But for damages for non-performance of the undertaking of defendant in an action of assumpsit. But I believe the action was debt on the bond, and verdict was for the penal sum.